   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                No. 19-CR-561 (LAP)
-against-
                                                No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                 MEMORANDUM & ORDER
                        Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Steven Donziger’s motion for

a new trial.     (See dkt. no. 351.)       The Special Prosecutors

opposed the motion, (see dkt. no. 355), and Mr. Donziger

replied, (see dkt. no. 361).         For the reasons set forth below,

the motion is DENIED.

  I.       Background

       Less than a month ago, in its Findings of Fact and

Conclusions of Law, the Court catalogued the decades-long

history of this case and its underlying civil counterparts.1

Consequently, the Court will summarize only the history relevant

to the instant motion here.

       On July 31, 2019, Judge Lewis A. Kaplan--who presides over

Chevron Corp. v. Donziger, 11-CV-691 (S.D.N.Y.)--issued an

order, pursuant to Federal Rule of Criminal Procedure 42,

directing Mr. Donziger to show cause why he should not be held




       (See dkt. no. 346 at 4-120.) Unless otherwise specified,
       1

all docket cites in this order refer to dkt. no. 19-CR-561.
                                       1
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 2 of 18



in criminal contempt.     (See dkt. no. 1.)    That order to show

cause, which was made returnable before the undersigned, cited

six charges related to Mr. Donziger’s violating several of Judge

Kaplan’s orders in 11-CV-691.      (See id. ¶¶ 1-21.)     Over the next

year and several months, the Special Prosecutors and Mr.

Donziger engaged in extensive motion practice, some of which was

undertaken pursuant to the Court’s deadline of February 27, 2020

for filing pretrial motions.      (See dkt. no. 59 at 1 (setting

deadline).)   At no point during that time did Mr. Donziger raise

a challenge based on the Appointments Clause.

     On April 2, 2021, William W. Taylor III sent a letter to

John. P. Carlin, the then-Acting Deputy Attorney General.          (See

dkt. no. 302-1.)    In that letter, Mr. Taylor did not indicate

that he represented Mr. Donziger or that he was writing on

behalf of Mr. Donziger or his defense team.2        In his letter, Mr.

Taylor averred that “[t]he constitutionally-required oversight

of the special prosecutor in Mr. Donziger’s case must come from

the Department of Justice.”     (Id. at 21.)     Mr. Taylor concluded

his letter with a specific request:       That Mr. Carlin “order a

review of [Mr. Donziger’s] prosecution and, if necessary direct

the special prosecutor to seek an indefinite adjournment of the




     2 Mr. Taylor also never filed a notice of appearance in this
case or in the underlying civil case before Judge Kaplan.
                                    2
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 3 of 18



scheduled May 10, 2021 trial until the review can be completed.”

(Id. at 21-22.)

     On April 19, 2021, Mr. Taylor sent a supplemental letter to

Mr. Carlin.   (See dkt. no. 355-1.)       In that letter, Mr. Taylor

acknowledged that the Special Prosecutors “ha[d] been deploying

Department of Justice personnel, specifically Federal Bureau of

Investigation agents, to investigate the criminal contempt

charges and support the prosecution team.”         (Id. at 1.)   Mr.

Taylor closed by reiterating his view that the Special

Prosecutors were “essentially independent from Department of

Justice supervision or oversight.”        (Id.)

     On May 7, 2021, Mr. Carlin responded to Mr. Taylor’s

letters via email.    (See dkt. no. 303-1.)       Mr. Carlin sent the

following message:

     Bill,

     The Department has received your letters in the
     Donziger matter. Having reviewed the letters, the
     Department declines to intervene in the federal-court
     initiated contempt proceedings.

     Hope you are well,

     John

(Id. at 1 (emphasis added).)      That’s it.      That response was then

forwarded to Mr. Donziger, who forwarded it once more to his

counsel in this case.     (See id.)

     On the first day of trial on May 10, 2021, Mr. Donziger’s

counsel moved, on the record, to dismiss the contempt charges,
                                      3
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 4 of 18



asserting that the defense had “learned through a letter from

the Department of Justice” that it “was declining to exercise

any supervision over the prosecutor in this case.”         (Dkt. no.

311 at 37:16-19.)    In response, the Court instructed counsel

that it would “accept your papers when you’re ready,” directed

counsel to confer regarding a briefing schedule, and indicated

that it would rule on the motion “when the briefs [we]re in.”

(Id. at 37:22-25.)

     Later that day, Mr. Donziger’s counsel filed a three-page

letter motion to dismiss, which appended Mr. Taylor’s first

letter.3   Mr. Donziger’s counsel did not, however, append or

otherwise include the letter that he claimed to have received

from the Department of Justice.      On the record the next day, the

Court informed Mr. Donziger and his counsel that it could not

rule on the motion until the defense filed the letter that it

claimed to have received.     (See dkt. no. 313 at 193:3-16.)       Two

days later, Mr. Donziger’s counsel filed a declaration appending

Mr. Carlin’s email.    (See dkt. nos. 303 & 303-1.)

     On the record on May 17, 2021, the Court informed Mr.

Donziger’s counsel of what it saw as a “double hearsay” problem

related to the email, (see, e.g., dkt. no. 319 at 850:25-851:6,


     3 (See dkt. nos. 302 & 302-1.) Mr. Donziger did not append
Mr. Taylor’s supplemental letter. That letter was only brought
to the Court’s attention by the Special Prosecutors in their
opposition to the instant motion. (See dkt. no. 355-1.)
                                    4
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 5 of 18



852:1-6), and also noted that the email simply did not say that

the Special Prosecutors were not subject to Department of

Justice supervision, (see, e.g., id. at 856:2-9, 856:24-857:3).

Mr. Donziger’s counsel responded by pointing to steps the

defense had taken to acquire more information or to obtain

discovery.   (See id. at 851:17-20, 852:23-853:7, 855:22-24,

856:13-15, 857:4-6.)

     The Court informed Mr. Donziger’s counsel that a request

for discovery was not a substitute for actual evidence that the

Special Prosecutors were not subject to supervision.         (See id.

at 856:10-12, 857:7-12.)     Then, after adhering to its prior

rulings that Mr. Donziger was not entitled to the vast discovery

he sought, (see id. at 857:21-858:1, 858:15-20), the Court

denied the motion to dismiss, finding that Mr. Donziger’s

“moving papers ha[d] given the Court absolutely no basis on

which to conclude that the special prosecutors are not subject

to any control or supervision whatsoever by the Executive

Branch.”   (Id. at 858:22-25.)

     On June 22, 2021, Mr. Donziger filed a post-trial letter

motion to dismiss the contempt charges on Appointments Clause

grounds, relying heavily on United States v. Arthrex, Inc., 141

S. Ct. 1970 (2021).    (See dkt. no. 330.)     On July 26, 2021, as

part of its Findings of Fact and Conclusions of Law, the Court

denied that motion because, inter alia: (1) the motion was

                                    5
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 6 of 18



untimely, (see dkt. no. 346 at 138-39); (2) the Attorney General

possessed the discretion to supervise the Special Prosecutors,

(see id. at 141-48); and (3) it was immaterial for Appointments

Clause purposes whether the Attorney General had, in fact,

exercised that discretion, (see id. at 148-49).         That same day,

the Court found Mr. Donziger guilty on each of the six counts of

criminal contempt with which he was charged.        (See id. at 240.)

     On August 3, 2021, Mr. Donziger filed this timely motion

for a new trial under Federal Rule of Criminal Procedure 33

(“Rule 33”).   (See dkt. no. 351.)      The motion quarrels with the

Court’s analysis denying Mr. Donziger’s post-trial motion to

dismiss, largely raising the same arguments he made in his

moving papers.   (See id. at 2-6.)

  II.   Discussion

        a. Legal Standard

     “Upon the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so

requires.”   FED. R. CRIM. P. 33(a).    In bench trials, it is

unnecessary to order an entirely new trial:        Instead, “the court

may take additional testimony and enter a new judgment.”          Id.

Rule 33 “by its terms gives the trial court broad discretion to

set aside a . . . verdict and order a new trial to avert a

perceived miscarriage of justice.”       United States v. Ferguson,

246 F.3d 129, 133 (2d Cir. 2001) (cleaned up).

                                    6
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 7 of 18



     Nevertheless, the Court of Appeals instructs that “motions

for a new trial are disfavored,” United States v. Gambino, 59

F.3d 353, 364 (2d Cir. 1995), and should be “granted only in

extraordinary circumstances,” United States v. McCourty, 562

F.3d 458, 475 (2d Cir. 2009) (quotation marks omitted).          “The

ultimate test on a Rule 33 motion is whether letting a guilty

verdict stand would be a manifest injustice.”        Ferguson, 246

F.3d at 134.   “In other words, there must be a real concern that

an innocent person may have been convicted.”        United States v.

Snype, 441 F.3d 119, 140 (2d Cir. 2006) (cleaned up).         “The

defendant bears the burden of proving that he is entitled to a

new trial under Rule 33 . . . .”        McCourty, 562 F.3d at 475.

        b. “De Facto” Reconsideration

     Mr. Donziger “moves for a new trial . . . on the ground

that the Special Prosecutor was not subject to the

constitutionally required supervision and direction of a

principal officer of the Executive Branch at the time the case

came before the Court for trial.”       (Dkt. no. 351 at 1.)

Essentially, Mr. Donziger advances the exact argument he offered

in his post-trial letter motion to dismiss based on the

Appointments Clause and Arthrex.        (See dkt. no. 330.)   Mr.

Donziger asserts that the Court incorrectly denied that motion

because (1) his motion was timely, (see dkt. no. 351 at 2-3),

and (2) the Department of Justice declined his request to

                                    7
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 8 of 18



supervise the Special Prosecutors, (see id. at 4-5).         Mr.

Donziger chides the Court for denying “his motion to dismiss on

two grounds not advanced by the Special Prosecutor[s] in [their]

opposition.”4

     Crucially, however, Mr. Donziger does not base his motion

on new evidence or on the Court’s weighing of the evidence.

Instead, Mr. Donziger asserts that “[t]he Court should vacate

its Findings of Fact & Conclusions of Law and its Verdict in the

interests of justice because of an incurable constitutional

defect in the conduct of the prosecution.”        (Id. at 6 (emphasis

added).)   Given that this case was tried by the Court, granting

Mr. Donziger’s motion would result in the Court’s simply

“tak[ing] additional testimony and enter[ing] a new judgment” if

necessary.   FED. R. CRIM. P. 33(a).    Yet, Mr. Donziger points to

no additional evidence--absolutely none--that he proposes to

offer.   To the contrary, Mr. Donziger contends that “[t]here is

no dispute between the parties about the relevant facts.”          (Dkt.

no. 351 at 5.)   That is telling.




     4 (Dkt. no. 351 at 1.) As an initial matter, it has long
been well-settled that “[i]t is emphatically the province and
duty of the judicial department to say what the law is.”
Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803). The
Court’s interpretation of Rule 42 is not in any way constrained
by the interpretations advanced by either the Special
Prosecutors or Mr. Donziger. Mr. Donziger provides no authority
to the contrary.
                                    8
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 9 of 18



     The upshot?    Mr. Donziger “appears to merely use Rule 33 as

a vehicle to relitigate” the Court’s denial of his post-trial,

Appointments Clause-premised motion to dismiss.5        Put

differently, Mr. Donziger essentially seeks reconsideration of

the Court’s ruling on that motion, even though the standard for

granting a reconsideration motion is rightfully “strict.”6          In

light of that, the Court will not allow Mr. Donziger to use Rule

33 to obtain de facto reconsideration of a ruling on a post-

trial motion with which he is dissatisfied.7        That alone is fatal

to his motion, especially because this case presents no “concern

that an innocent person may have been convicted.”         Snype, 441




     5   United States v. Flom, 256 F. Supp. 3d 253, 271 (E.D.N.Y.
2017),   aff’d, 763 F. App’x 27 (2d Cir. 2019); see also United
States   v. Trudeau, No. 3:10-CR-00234 (JCH), 2015 WL 7257825, at
*3 (D.   Conn. Nov. 17, 2015) (“Legal theories are not evidence
within   the meaning of Rule 33.” ).
     6  Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.
1995). “[R]econsideration will generally be denied unless the
moving party can point to controlling decisions or data that the
court overlooked. . . .” Id. Because Mr. Donziger identifies
no such facts or legal authority in his moving papers,
reconsideration plainly is not warranted here.
     7 Courts routinely deny Rule 33 motions when they are
premised on a court’s resolution of a pre-trial motion, such as
a motion to suppress. See Flom, 256 F. Supp. 3d at 272
(collecting cases); see also United States v. O’Brien, No. 13-
CR-586 (RRM), 2017 WL 2371159, at *12 (E.D.N.Y. May 31, 2017)
(“[T]o the extent O’Brien attempts to relitigate issues decided
at the suppression hearing, he may not do so through a Rule 33
motion.”). Although those cases are not factually identical to
Mr. Donziger’s case, the Court sees no principled reason why the
result should be different here.
                                    9
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 10 of 18



F.3d at 140.    Accordingly, Mr. Donziger’s motion for a new trial

will be denied.

          c. The Merits

        Although a point-by-point refutation of Mr. Donziger’s

contentions is unnecessary based on the ruling above, the Court

will still address Mr. Donziger’s arguments on the merits.          Mr.

Donziger makes two principal points: (1) his Appointments Clause

motion was timely, (see dkt. no. 351 at 2-3); and (2) Mr.

Carlin’s email shows that the Special Prosecutors were not

subject to supervision by the Department of Justice, (see id. at

4-5).    The Court will take each in turn.

                1. Timeliness

        First, Mr. Donziger asserts that his Appointments Clause

“challenge before the commencement of trial was timely.”         (Id.

at 2 (emphasis omitted).)       For support, Mr. Donziger relies

principally on Lucia v. SEC, 138 S. Ct. 2044 (2018), and Ryder

v. United States, 515 U.S. 177 (1995), both cases where the

Appointments Clause challenges were raised after an initial

adjudication.    Mr. Donziger also suggests that “Fed. R. Crim. P.

12 did not require [him] to challenge the Special Prosecutor’s

lack of authority as an unsupervised officer by the February 27,

2020 deadline for pretrial motions” because his challenge

alleges “not a defect in instituting the prosecution, but rather




                                    10
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 11 of 18



a defect in conducting the prosecution.”       (Id. at 2-3 (quotation

marks and footnote omitted).)

     The Court disagrees.     Mr. Donziger’s reliance on Lucia and

Ryder is misplaced.    Both Lucia and Ryder involved (1)

proceedings where the Federal Rules of Criminal Procedure did

not apply, and (2) challenges to the officer adjudicating the

dispute.8    Neither characteristic is present here:      Mr. Donziger

is challenging the appointment of the officer prosecuting his

case, and the Federal Rules of Criminal Procedure indisputably

govern.     Federal Rule of Criminal Procedure 12 requires certain

“defenses, objections, and requests” to “be raised by pretrial

motion if the basis for the motion is then reasonably available

and the motion can be determined without a trial on the merits,”

FED. R. CRIM. P. 12(b)(3), and failure to do so renders such a

motion “untimely,” id. 12(c)(3).        As the seminal treatise on the




     8 See Lucia, 138 S. Ct. at 2049 (challenging appointment of
SEC’s administrative law judges, who were authorized to hear and
decide in-house SEC enforcement proceedings); Ryder, 515 U.S. at
179 (challenging appointment of civilian members of Coast Guard
Court of Military Review, which was authorized to adjudicate
certain appeals of court-martials). By their terms, the Federal
Rule of Criminal Procedure apply only to “criminal proceedings
in the United States district courts, the United States courts
of appeals, and the Supreme Court of the United States.” FED. R.
CRIM. P. 1(a)(1).
                                   11
   Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 12 of 18



federal courts recognizes, the motions enumerated in Rule

12(b)(3)(A) and (B) are illustrative, not exhaustive.9

     In its Findings of Fact and Conclusions of Law, the Court

found Mr. Donziger’s motion to allege “a defect in instituting

the prosecution,” FED. R. CRIM. P. 12(b)(3)(A), which meant that

Mr. Donziger waived or forfeited his Appointments Clause

challenge by failing to raise it before the Court-approved

February 27, 2020 deadline for filing pretrial motions, (see

dkt. no. 346 at 139).     Mr. Donziger disagrees, countering that

the Appointments Clause challenge did not involve “a defect in

instituting the prosecution” because “the Special Prosecutor[s’]

lack of supervision by a principal officer is distinct from the

lawfulness of [their] initial appointment by the Court.”           (Dkt.

no. 351 at 3.)

     While the Court agrees with Mr. Donziger’s premise, his

conclusion does not follow.      Implicit in Mr. Donziger’s position

is the assumption that the information necessary to make out an

Appointments Clause claim based on lack of supervision was



     9  See 1A CHARLES ALAN WRIGHT AND ARTHUR R. MILLER, FEDERAL PRACTICE &
PROCEDURE § 193 (5th ed.) (“Other types of motions that allege a
defect in the initiation of the prosecution are also covered by
the rule, even if they are not enumerated in subsection (b)(3),
and must be filed pretrial on pain of a sanction for
untimeliness.”); id. (“Again, the enumerated motions that allege
a defect in the indictment or information are not exhaustive,
and other claims of a defect in the charging documents can also
fall within Rule 12(b)(3) and must be filed prior to trial.”).
                                    12
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 13 of 18



unavailable at the time of the Special Prosecutors’ appointment.

Not so.   As Arthrex, 141 S. Ct. at 1988, makes clear, “[w]hat

matters” for Appointments Clause purposes “is that [a superior

officer] have the discretion to review decisions” by the

inferior officer.   In other words, a legal rule must somehow

limit the superior officer’s discretion to supervise in order to

present an Appointments Clause malady.       The legal framework

underlying the Special Prosecutors’ appointment is the same

today as it was on the day they were appointed.        That is, if

there were any legal rules limiting the Attorney General’s

control over the Special Prosecutors, those should have been

apparent from this case’s genesis.10      In that sense, although

appointment and supervision may be distinct concepts under the

Appointments Clause, Mr. Donziger’s challenge based on

unconstitutional supervision still amounts to “a defect in

instituting the prosecution.”     FED. R. CRIM. P. 12(b)(3)(A).

Accordingly, Mr. Donziger waived or forfeited that challenge by

failing timely to raise it.11



     10The real issue for Mr. Donziger is that he has not
identified any legal rule that limits the Attorney General’s
supervisory authority over the Special Prosecutors. More on
that shortly.
     11See United States v. O’Brien, 926 F.3d 57, 83 (2d Cir.
2019) (“If a motion falling within Rule 12(b)(3) is not made
before trial (or before such pretrial deadline as may be set by
the court for such motions), it is ‘untimely.’”).
                                   13
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 14 of 18



     At base, Mr. Donziger actively litigated this case for

nearly two years--filing numerous motions and expending

considerable court resources in the process--without raising any

Appointments Clause challenge.     He only raised the issue on the

record on the first day of trial, three days after Mr. Carlin

responded to Mr. Taylor’s letters, which themselves were sent

some twenty months after the Special Prosecutors were appointed.

To say that Mr. Donziger waited until the last possible minute

would be a monumental understatement.      Even if Mr. Donziger’s

claim was meritorious--which, for the reasons below, it is not--

his waiting until the waning moments of the eleventh hour to

raise it would not entitle him to a judicial rescue before the

clock strikes midnight.

              2. Supervision

     Next, Mr. Donziger takes issue with the Court’s deeming

“Mr. Carlin’s email insufficient to establish the absence of

supervision of the Special Prosecutor[s] by a principal

officer.”   (Dkt. no. 351 at 4.)     In Mr. Donziger’s view, “Mr.

Carlin’s email declined Mr. Taylor’s request to carry out the

Department’s constitutionally-required oversight, as the Special

Prosecutor[s] knew.”12    That email, Mr. Donziger suggests, shows


     12(Dkt. no. 351 at 5.) Mr. Donziger also points out that
the Special Prosecutors, in their opposition to Mr. Donziger’s
Arthrex-based motion, “did not dispute that [Mr. Carlin’s email]
                              (continued on following page)
                                   14
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 15 of 18



that “[t]he problem is not just that the Department of Justice

is not actively supervising all or particular decisions by the

Special Prosecutor[s], but that the Department . . . viewed

supervision requirements as categorically inapplicable to

prosecution of a judicially initiated criminal contempt by a

special prosecutor.”    (Id. at 5 (cleaned up).)      That argument

fails for two reasons.

     First, Mr. Carlin’s email says nothing of the sort.           Again,

that email simply states that “the Department declines to

intervene in the federal-court initiated contempt proceedings.”

(Dkt. no. 303-1 at 1.)    Nothing more, nothing less.       That

response was given in response to a specific request from Mr.

Taylor:   That the Department “order a review of [Mr. Donziger’s]

prosecution and, if necessary direct the special prosecutor to

seek an indefinite adjournment of the scheduled May 10, 2021

trial until the review can be completed.”       (Dkt. no. 302-1 at




(continued from previous page)
meant that the Department was declining to supervise and direct
[them].” (Id. at 4.) The Special Prosecutors did attempt to
distinguish Arthrex on its facts in their opposition to Mr.
Donziger’s Appointments Clause motion. (See dkt. no. 338 at 5.)
But, again, the Court was not bound to accept the Special
Prosecutors’ interpretation of the applicable caselaw any more
than it was required to credit Mr. Donziger’s. And, contrary to
Mr. Donziger’s claim, in no way whatsoever is the Special
Prosecutors’ attempt to distinguish Arthrex “a dispositive
admission” that they were not “subject to supervision and
direction prior to trial.” (Dkt. no. 361 at 3.)
                                   15
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 16 of 18



21-22.)   The Court finds nothing constitutionally problematic

with the Department’s declining that invitation.13

     And second, contrary to what Mr. Donziger asserts, a

statutory limitation on oversight--i.e., a legal rule formally

limiting the power of the Executive Branch--is worlds apart from

what Mr. Donziger has attempted to glean from between the lines

of a two-sentence email.    As the Court has already recognized,

“Rule 42 does not, in any way, limit the Attorney General’s

discretion to review the Special Prosecutors’ decisions or

remove them from their posts.”14     That is as true now as it was

when the Special Prosecutors were appointed.        In other words,

from the outset of this case, the Special Prosecutors were

subject to the Attorney General’s control.       As a matter of law,




     13It is worth noting, again, that Mr. Taylor did not, in
either of his letters, (1) identify himself as Mr. Donziger’s
counsel or (2) indicate that he was writing on Mr. Donziger’s or
his defense counsel’s behalf. Nor had Mr. Taylor filed a notice
of appearance in either this case or 11-CV-691. Given those
facts, it would hardly be surprising if the Department thought
that it was simply responding to letters from an attorney
interested in the case rather than a representative for Mr.
Donziger.
     14(Dkt. no. 346 at 148.) Mr. Donziger asserts that “[t]he
Court errs in looking in Rule 42 to see if it ‘limits’
oversight.” (Dkt. no. 361 at 6 n.2) Mr. Donziger is correct
that “Rule 42 does not address principal officer oversight at
all.” (Id.) But that’s exactly the point. No legal rule
alters the Executive Branch baseline: The President and the
Attorney General have the constitutional authority to oversee
line prosecutors like the Special Prosecutors. (See dkt. no.
346 at 147-48.)
                                   16
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 17 of 18



they were not “free agents” as Mr. Donziger claims.         There is

nothing further to wring out of Mr. Carlin’s message, which, of

course, does nothing to alter the governing legal framework.

     What, then, is Mr. Donziger left with?       At the absolute

best, Mr. Carlin’s email can suggest only that the Department

has not, in fact, exercised close supervisory authority over the

Special Prosecutors.15   As the Court has already made clear,

however, that is wholly immaterial:

     Mr. Donziger’s assertion that this prosecution is
     constitutionally infirm because the DOJ has not, in
     fact, actively supervised the Special Prosecutors is
     meritless.   As the Supreme Court made clear mere
     weeks ago, a superior officer “need not review every
     decision of” an inferior officer. That is entirely
     sensible. To require supervision by a principal
     officer of all decisions by line prosecutors would
     grind the DOJ to a screeching halt. Instead, “what
     matters is that [a superior officer] have the
     discretion to review decisions” by the inferior
     officer.   In the Appointments Clause context, the
     standard is “cannot,” not “did not.” As set forth
     above, Rule 42 does not, in any way, limit the
     Attorney General’s discretion to review the Special
     Prosecutors’ decisions or remove them from their
     posts. The fact that the DOJ or USAO may not have
     supervised the Special Prosecutors to Mr. Donziger’s
     satisfaction--or the possibility that DOJ’s
     supervision is simply not visible to Mr. Donziger--is
     of no moment.

(Dkt. no. 346 at 147-48 (footnotes omitted).)        Mr. Donziger

offers no legal authority to the contrary.




     15Even that seems extremely unlikely given the fact that
the Special Prosecutors worked with Department of Justice
personnel in investigating this case and preparing for trial.
                                   17
  Case 1:11-cv-00691-LAK-RWL Document 2665 Filed 08/23/21 Page 18 of 18



  III. Conclusion

     In sum, as the Court already concluded in its Findings of

Fact and Conclusions of Law, Mr. Donziger’s Appointments Clause

challenge is meritless.    The Court will not vacate Mr.

Donziger’s conviction or order a new trial on that basis.

Accordingly, Mr. Donziger’s motion for a new trial [dkt. no.

351] is DENIED.   The Clerk of the Court shall close the open

motion.   Mr. Donziger is reminded that any sentencing

submissions on his behalf shall be filed no later than September

13, 2021.

SO ORDERED.

Dated:      August 23, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   18
